Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Preliminary amendment filed 3/14/21 is acknowledged. Claims 27-43 are present and under consideration.
2.					Priority
Applicant’s claim for domestic (Provisional Application 62658617) priority under 35 U.S.C. 119(e), filed 04/17/2018, is acknowledged.  
3. 					Drawings
The drawings filed on 10/19/20 are acknowledged.
4.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
5.	 	35 U.S.C. § 112, first paragraph (Written Description)
Claims 27-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claims 27-43 are directed to the following genus claims:
27. (New) A method of producing a cannabinoid in algae comprising expressing in an algae cell:(a) an enzyme for converting hexanoic acid to hexanoyl-CoA; (b) enzymes for converting hexanoyl-CoA to olivetolic acid (OA); (c) an enzyme for converting olivetolic acid (OA) to cannabigerolic acid (CbGA); and (d) an enzyme for converting cannabigerolic acid (CbGA) to a cannabinoid.  

29. (New) The method of claim 28, wherein said growth medium is supplemented with a supplement selected from the group consisting of hexanoic acid and olivetolic acid.  
30. (New) The method of claim 27, wherein said algae cell is transformed with polynucleotide sequences encoding Hexanolyl synthase, Prenyl synthase, Olivetolic acid cyclase and Prenyl transferase.  
31. (New) The method of claim 30, wherein said inducible promoter is induced by an inducer selected from the group consisting of galactose, IPTG, Heat shock, light. and tetracycline.  
32. (New) The method of claim 28, further comprising recovering said cannabinoid from said growth medium.  
33. (New) The method of claim 27, wherein said algae cell further expresses: (e) an enzyme for converting said cannabinoid to cannabidiol (CBD) or tetrahydrocannabinol (THC).  
34. (New) The method of claim 33, wherein said algae cell is further transformed with polynucleotide sequences encoding cannabidiolic acid synthase or THC synthase.  
35. (New) The method of claim 30, wherein a sequence of said polynucleotide sequences is optimized for expression in an algae cell.  
36. (New) The method of claim 27, wherein said algae cell is selected from the group consisting of Green algae, red algae, Euglenids, Chromista, Dinoflagellates and Cyanobacteria.  
37. (New) The method of claim 36, wherein said algae cell is selected from the group consisting of Chlorophytes, Charophyta and Rhodophyta.  
38. (New) An expression system for expression in an algae cell comprising polynucleotide sequences encoding Hexanolyl synthase, Prenyl synthase, Olivetolic acid cyclase and Prenyl transferase under the control of an inducible promoter.  
39. (New) The expression system of claim 38, wherein said inducible promoter is induced by an inducer selected from the group consisting of galactose, IPTG, Heat shock, light and tetracycline.  
40. (New) The expression system of claim 38, wherein a sequence of said polynucleotide sequences is optimized for expression in an algae cell.  

42. (New) The expression system of claim 38, wherein said algae cell is selected from the group consisting of Chlorophytes, Charophyta and Rhodophyta.  
43. (New) The expression system of claim 38, wherein each of said polynucleotide sequences includes at least one intron.
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention  involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
The specification, however, only provides description of an expression system for expression in a Chlamydomonas reinhardtii comprising heterologous polynucleotide sequences obtained from Cannabis sativa encoding for enzymes: Hexanoyl-CoA synthetase, Olivetolic acid synthase, Olivetolic acid cyclase and Prenyl transferase (CsPt4-T) were codon optimized for expression in Chlamydomonas reinhardtii resulting in sequences SEQ ID NOs: 1-4 respectively (claims 38-43), under the control of an inducible promoter; or a method of producing a cannabinoid comprising expressing in Chlamydomonas reinhardtii using the expression system comprising polynucleotide sequences of SEQ ID NOs: 1-4 (claims 27-37).
The specification does not contain any disclosure or description of the methods or expression systems using any algae as a host cell and employing any the polynucleotide sequences encoding Hexanolyl synthase, Prenyl synthase, Olivetolic acid cyclase and Prenyl transferase from any source(s) with no description of the structure.
The single set of 4 polynucleotide sequences from Cannabis sativa and encoding Hexanolyl synthase, Prenyl synthase, Olivetolic acid cyclase and Prenyl transferase and comprising a single set of species disclosed is not representative of the genus claimed. According to MPEP 2163, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v.Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed.Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The scope of each genus includes many members of Hexanolyl synthase, Prenyl synthase, Olivetolic acid cyclase and Prenyl transferase enzymes with widely differing structural, chemical, and physical characteristics.  Furthermore, each genus is highly variable because a significant number of structural differences between genus members exit. The specification does not describe and define any structural features and DNA or amino acid sequences commonly possessed by each genus. There is no art-recognized correlation between any structure of a Hexanolyl synthase, Prenyl synthase, Olivetolic acid cyclase and Prenyl transferase and sequences from any available source(s).  Those of ordinary skill in the art would not be able to identify without further testing what specific DNA or polynucleotide sequences would encode a protein having the desired Hexanolyl synthase, Prenyl synthase, Olivetolic acid cyclase and Prenyl transferase activity leading to the production of cannabinoid.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents" of the University of California v. Eli Lilly & Co. the court stated: 
Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents" of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts  determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was a prima facie case is discussed below. 
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art. 
Moreover, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir.1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116).  The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).  
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.


 


Claim Rejections - 35 USC § 112, first paragraph (Enablement)
Claims 27-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
	Claims 27-43 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a codon optimized expression system for expression in a Chlamydomonas reinhardtii comprising heterologous polynucleotide sequences of SEQ ID NOs: 1-4 obtained from Cannabis sativa encoding Hexanoyl-CoA synthetase, Olivetolic acid synthase, Olivetolic acid cyclase and Prenyl transferase, respectively (claims 38-43); or a method of producing a cannabinoid comprising expressing in Chlamydomonas reinhardtii using the expression system comprising polynucleotide sequences of SEQ ID NOs: 1-4 (claims 27-37), does not reasonably provide enablement for a method of producing a cannabinoid in algae comprising expressing in an algae cell:(a) an enzyme for converting hexanoic acid to hexanoyl-CoA; (b) enzymes for converting hexanoyl-CoA to olivetolic acid (OA); (c) an enzyme for converting olivetolic acid (OA) to cannabigerolic acid (CbGA); and (d) an enzyme for converting cannabigerolic acid (CbGA) to a cannabinoid; or “An expression system for expression in an algae cell comprising polynucleotide sequences encoding Hexanolyl synthase, Prenyl synthase, Olivetolic acid cyclase and Prenyl transferase under the control of an inducible promoter”.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; 
MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  Accordingly, the factors most relevant to the instant rejection are addressed in detail below.  
The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of heparin synthase broadly encompassed by the claims.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  However, in this case the disclosure is limited to the nucleotide sequence of SEQ ID NO: 1-4, obtained from Cannabis sativa encoding Hexanoyl-CoA synthetase, Olivetolic acid synthase, Olivetolic acid cyclase and Prenyl transferase, respectively and employed in the method of producing a cannabinoid.
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for numerous enzymes of the cannabinoid pathway and also obtain the pathway from any source – employ multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  
The specification does not support the broad scope of the claims which encompass all modifications of the 4 claimed enzymes by modifying the DNAs or a derivative derived from such a sequence(s) by insertion, deletion or substitution, and encoding proteins which have the activities of Hexanoyl-CoA synthetase, Olivetolic acid synthase, Olivetolic acid cyclase and Prenyl transferase, because the specification does not establish: (A) regions of the protein structure which may be modified without effecting enzyme activity/activities; (B) the general tolerance of the enzymes to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any of the enzyme residues with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including methods for the production of cannabinoid with an enormous number of nucleic acid modifications of the  of SEQ ID NO: 1-4. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of the numerous DNA encoding various enzymes(s) having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
7.	Claim Rejections - 35 USC § 112 (second paragraph)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 30 & 38-43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly added claims 30 & 38 recite the enzyme name ‘Hexanolyl synthase’. 
The instant specification exemplify in paragraph [0077] of the published application Four genes encoding for enzymes: Hexanoyl-CoA synthetase (CsAAE1), Olivetolic acid synthase (B1Q2B6.1), Olivetolic acid cyclase (I6WU39) and Prenyl transferase (CsPt4-T) were codon optimized for expression in Chlamydomonas reinhardtii resulting in sequences SEQ ID NOs: 1-4 respectively.
There is no reference to the newly added enzyme name ‘Hexanolyl synthase’ in the specification as filed. The claim is confusing and is not clear the reference SEQ ID NO:? and it relates to the newly added enzyme name ‘Hexanolyl synthase’. Clarification is required.
Claims 39-43 are included in the rejection for failing to correct the defect present in the base claim(s).
8.				New Matter Rejection
35 U.S.C. § 112, first paragraph (Written Description) (from 12683265)
Claims 115-137 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amendments filed 3/14/21 are objected under 35 U.S.C. 132 because it introduces new matter into the disclosure (claims & sequence listing).  35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Newly added claims 30 & 38 recite the enzyme name ‘Hexanolyl synthase’. 
The instant specification exemplify in paragraph [0077] of the published application Four genes encoding for enzymes: Hexanoyl-CoA synthetase (CsAAE1), Olivetolic acid 
There is no reference to the newly added enzyme name ‘Hexanolyl synthase’ in the specification as filed.
The phrase added into the claim/specification was not part of the original specification and the invention as claimed was not envisioned or foreseen as originally filed. Claims 39-43 are included in the rejection for failing to correct the defect present in the base claim(s).
	Applicant is required to cancel the new matter in the reply to this Office Action. 
9.	No claim is allowed. 
10.	US Patent 11,261,469 is closest prior art and is not used in view of lack of clarity of enzyme name. (See above, paragraph 7).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940